ORDER

PER CURIAM.
The Superior Court remanded this case for an evidentiary hearing on Respondent’s claim, raised in his second petition for collateral relief, that his counsel for his first petition for collateral relief was ineffective for “abandoning” him following the court’s reinstatement of this right to appeal nunc pro tunc pursuant to his first petition for collateral relief, 435 Pa.Super. 642, 645 A.2d 886. *299Respondent’s second petition for collateral relief, however, afforded Respondent the opportunity to raise all issues that could have been raised by way of direct appeal, and both the Common Pleas Court and Superior Court reviewed and disposed of these claims on the merits. Even if counsel was “ineffective” for not pursuing the direct appeal, the Respondent ultimately obtained review of the claims he asserts counsel should have pursued, therefore he can demonstrate no prejudice. Thus, no evidentiary hearing is necessary.
Accordingly, the Commonwealth’s Petition for Allowance of Appeal is GRANTED. The Order of the Superior Court remanding the case for an evidentiary hearing is REVERSED.
CAPPY, J., dissents.
MONTEMURO, J., is sitting by designation.